412 N.W.2d 848 (1987)
226 Neb. 575
STATE of Nebraska, Appellee,
v.
John H. REED, Appellant.
No. 86-888.
Supreme Court of Nebraska.
September 25, 1987.
John H. Reed, pro se.
Robert M. Spire, Atty. Gen., and Marie C. Pawol, Lincoln, for appellee.
BOSLAUGH, C.J., Pro Tem., WHITE, HASTINGS, CAPORALE, SHANAHAN, and GRANT, JJ., and COLWELL, District Judge, Retired.
PER CURIAM.
Defendant, John H. Reed, appeals from the order of the district court for Douglas County denying his postconviction motion to vacate sentence. We dismiss the appeal.
Defendant filed his petition for postconviction relief on September 12, 1986. On September 16 the district court entered its order denying the relief requested. Defendant filed his notice of intent to appeal on October 22, 1986, some 36 days after the entry of the court's order.
Neb.Rev.Stat. § 25-1912(1) (Reissue 1985) requires that proceedings to obtain a reversal, vacation, or modification of final orders made by the district court shall be by filing in the office of the clerk of the district court within 1 month after the rendition of such final order, or within 1 month from the overruling of a motion for a new trial, a notice of intention to prosecute such appeal. Defendant filed his notice of intent to appeal more than 1 month after the entry of the order denying the relief sought in his petition for postconviction relief.
We have held that it is the settled law of this State that where a notice of appeal was not filed within 1 month, as required by § 25-1912(1), this court obtains no jurisdiction, and the appeal must be dismissed. State v. Harrington, 214 Neb. 696, 335 *849 N.W.2d 316 (1983). Accordingly, the appeal is dismissed.
APPEAL DISMISSED.